            Case 2:20-cv-02427-TLN-KJN Document 6 Filed 01/06/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 2:20-cv-02427-TLN-KJN
     BRENT RICE, et al.
12                                                       ORDER APPOINTING BRENT RICE AS
                                Plaintiffs,              GUARDIAN AD LITEM FOR MINOR
13                                                       CHILD A.R.
            v.
14
15   COUNTY OF LASSEN, et al.,

16                              Defendants.

17
18
            Good cause appearing and pursuant to Federal Rule of Civil Procedure 17(c), the Court
19
     GRANTS the parties’ motion. (ECF No. 2.) Brent Rice is now appointed guardian ad litem of Minor
20
     A.R.
21
            IT IS SO ORDERED.
22
     DATED: January 5, 2021
23
24
25
26                                                          Troy L. Nunley
                                                            United States District Judge
27
28


                                                     1
